Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Nico Vanwaes, on 09/27/2021.

Claims 1, 3-4, 8, 10-11, 15 and 17-18 of the instant application have been amended based on the latest claims of record submitted by the Applicant on 05/15/2020, and they have been amended as follow:

Claim 1. (Currently amended) A method, comprising:
providing, by a user equipment to a serving network node, capability information indicating at least the user equipment’s capability to search for sounding reference signal timing;
receiving sounding reference signal configuration in a measurement request from the serving network node;
performing, by the user equipment, at least one sounding reference signal reference signal received power measurement as specified in the sounding reference signal configuration; and
reporting, to the serving network node, cross link interference sounding reference signal reference signal received power measurement results; 
wherein the capability information comprises at least one of a search capable flag, search boundaries, or an indication of whether the cross link interference sounding reference signal reference signal received power measurement is valid or not valid.

Claim 3. (Canceled)

Claim 4. (Currently amended) The method according to claim [[3]] 1, wherein the search capable flag further comprises at least one of:
an indication that the user equipment is able to adjust for a timing error within a certain timing error limit when performing the cross link interference sounding reference signal reference signal received power measurement; or
an indication that the user equipment is able to adjust the timing error to a certain range within which a corresponding cross link interference sounding reference signal reference signal received power measurement accuracy is applied.

Claim 8. (Currently amended) An apparatus, comprising:
at least one processor; and
at least one memory comprising computer program code,
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to
provide, to a serving network node, capability information indicating at least a capability of the apparatus to search for sounding reference signal timing;
receive sounding reference signal configuration in a measurement request from the serving network node;
perform at least one sounding reference signal reference signal received power measurement as specified in the sounding reference signal configuration; and
report, to the serving network node, cross link interference sounding reference signal reference signal received power measurement results;
wherein the capability information comprises at least one of a search capable flag, search boundaries, or an indication of whether the cross link interference sounding reference signal reference signal received power measurement is valid or not valid.

Claim 10. (Canceled)

Claim 11. (Currently amended) The apparatus according to claim [[10]] 8, wherein the search capable flag further comprises at least one of:
an indication that the apparatus is able to adjust for a timing error within a certain timing error limit when performing the cross link interference sounding reference signal reference signal received power measurement; or
an indication that the apparatus is able to adjust the timing error to a certain range within which a corresponding cross link interference sounding reference signal reference signal received power measurement accuracy is applied.

Claim 15. (Currently amended) An apparatus, comprising:
at least one processor; and
at least one memory comprising computer program code,
the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to
receive capability information indicating at least a capability of a user equipment to search for sounding reference signal timing;
obtain, from a neighbour network node, a sounding reference signal configuration for candidate aggressor user equipment;
transmit, to the user equipment, the sounding reference signal configuration in a measurement request;
receive cross link interference sounding reference signal reference signal received power measurement results; and
process the measurement results for use in cross link interference mitigation planning;
wherein the capability information comprises at least one of a search capable flag, search boundaries, or an indication of whether the cross link interference sounding reference signal reference signal received power measurement is valid or not valid.

Claim 17. (Canceled)

Claim 18. (Currently Amended) The apparatus according to claim [[17]] 15, wherein the search capable flag further comprises at least one of:
an indication that the user equipment is able to adjust for a timing error within a certain timing error limit when performing the cross link interference sounding reference signal reference signal received power measurement; or
an indication that the user equipment is able to adjust the timing error to a certain range within which a corresponding cross link interference sounding reference signal reference signal received power measurement accuracy is applied.

Reasons for Allowance
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for reporting cross link reference. Each of independent claims, claim 1 (“A method”), claim 8 (“An apparatus”), and claim 15 (“An apparatus”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method, comprising:
providing, by a user equipment to a serving network node, capability information indicating at least the user equipment’s capability to search for sounding reference signal timing;
receiving sounding reference signal configuration in a measurement request from the serving network node;
performing, by the user equipment, at least one sounding reference signal reference signal received power measurement as specified in the sounding reference signal configuration; and
reporting, to the serving network node, cross link interference sounding reference signal reference signal received power measurement results; 
wherein the capability information comprises at least one of a search capable flag, search boundaries, or an indication of whether the cross link interference sounding reference signal reference signal received power measurement is valid or not valid.

Claims 8 and 15 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 8 and 15 are also allowed, resulting the allowance indicated in section 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411